DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker (US 20140263852 A1). Walker discloses:
1. An anchor system for retrieving an aircraft from free flight, the anchor system comprising:
a base (112);
a drum shaft (inherent to have spinning spool 224) rotatably mounted to the base;
a drum (224) attached to the drum shaft to rotate with the drum shaft; and
a motor comprising a motor shaft operatively connected (“driven by a motor”; Paragraph [0039]) to the drum shaft to impose a regulated torque (“controls a torque output”; Paragraph [0049]) on the drum shaft independent of spin direction of the motor shaft.

2. The anchor system of claim 1, wherein the regulated torque is a first regulated torque (as indicated by “overly slack”; Para [0053]) when the drum shaft spins in a first direction (“deploy additional filament”; Para [0053]) and a second regulated torque different (as indicated by “overly slack”; Para [0054]) from the first regulated torque when the drum shaft spins in a second direction different from the first direction (“acts to re-spool”; Para [0054]).

15. The anchor system of claim 1, further comprising a level wind system attached to the base, the level wind system comprising a level wind shaft (230) defining a groove (groove accommodating filament 106) and a traveler (226) slidably mounted to the level wind shaft such that a guide element of the traveler is received in the groove.

Allowable Subject Matter
Claims 3-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224. The examiner can normally be reached Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M O'HARA/Primary Examiner, Art Unit 3642